DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	Previous objections are withdrawn in view of Applicant's amendment filed May 19, 2021.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed May 19, 2021, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the independent claims.  The limitation requirement that there are two separate accelerometers (one included in the IMU) and a separate low-power accelerometer (not part of the IMU) in combination with the rest of the elements of the integrated module is not found in the prior art, especially with the claimed distances between the environmental sensor to the IMU and IMU to the low-power accelerometer.   In addition, the limitations for the noise target requirements between the IMU to the low-power accelerometer and IMU to the microcontroller are not found in the prior art.  The previous 35 U.S.C. 102(a)(2) rejections of claims 1, 3, 7, and 17 and the previous 35 U.S.C. 103 rejections of claims 2, 4-6, 8-16, and 18-20 have been withdrawn. 

Allowable Subject Matter
4.	Claims 1 to 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Britton (U.S. Pat. Pub. 2018/0293860) fails to anticipate or render obvious an integrated module comprising: an inertial measurement unit (IMU) including an accelerometer; a low-power accelerometer; and wherein a distance between the environmental sensor and the IMU is greater than a distance between the IMU and the low-power accelerometer, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 10 is allowed because the closest prior art, Britton (U.S. Pat. Pub. 2018/0293860) fails to anticipate or render obvious a method of making an integrated module comprising: wherein a noise target between the IMU and low-power accelerometer is less than half of a noise target between the IMU and microcontroller, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 17 is allowed because the closest prior art, Britton (U.S. Pat. Pub. 2018/0293860) fails to anticipate or render obvious a tamper detection system comprising: an integrated module including a microcontroller, an inertial measurement unit (IMU) including an accelerometer, a low-power accelerometer; and an environmental sensor arranged on or in the consumer article, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	7/20/2021